Case 0:19-cv-62994-RAR Document 10 Entered on FLSD Docket 01/24/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CIV-62994-RAR

  DEBORAH LAZARUS, et al.,

          Plaintiffs,

  v.

  USAA CASUALTY INSURANCE COMPANY,

        Defendant.
  _______________________________/

                  ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

          THIS CAUSE is before the Court upon Defendant’s Motion to Dismiss Count II of

  Plaintiffs’ State Court Complaint [ECF No. 4] (“Motion”) filed on December 5, 2019.

          On October 31, 2019, Plaintiffs filed a Complaint [ECF No. 1-2] in the Circuit Court of

  the 17th Judicial Circuit in and for Broward County, Florida. See generally Compl. In their

  Complaint, Plaintiffs allege a breach of contract claim (Count I) and a declaratory action (Count

  II) against Defendant for failure to pay for damages allegedly covered under an insurance policy.

  Compl. ¶¶ 12-25. The Motion asserts that Plaintiffs have failed to demonstrate that declaratory

  relief is appropriate because they have failed to specify an ambiguity within the insurance policy.

  Mot. at 5. More specifically, Defendant maintains that Plaintiffs’ breach of contract claim

  “assume[s] that the [insurance policy’s] terms are clear and provide coverage for their claims.” Id.

  Further, Defendant asserts that Plaintiffs’ declaratory action is duplicative because the factual basis

  for both the breach of contract claim and the declaratory action are identical and seek the same

  relief. Id. at 7.




                                               Page 1 of 3
Case 0:19-cv-62994-RAR Document 10 Entered on FLSD Docket 01/24/2020 Page 2 of 3



           Plaintiffs filed a Response in Opposition [ECF No. 7] 1 (“Response”) alleging that an

  ambiguity exists because Plaintiff alleges doubt as to whether an exclusion applies under the

  insurance policy. Resp. at 3. In its Reply in Support of its Motion [ECF No. 9] (“Reply”),

  Defendant maintains that a determination of Plaintiffs’ breach of contract claim will resolve the

  alleged ambiguity and therefore, Plaintiffs declaratory action is completely subsumed within

  Plaintiffs’ breach of contract claim. Having reviewed the Motion, Response, and Reply, it is

  hereby

           ORDERED AND ADJUDGED as follows:

           1.     Defendant’s Motion [ECF No. 4] is GRANTED. Count II of Plaintiff’s State Court

  Complaint [ECF No. 1-2] is DISMISSED without prejudice.                      Brodsky v. USAA General

  Indemnity Co., No. 19-62860, 2020 WL 231189, at *2 (S.D. Fla. Jan. 15, 2020) (“If the

  determination of the plaintiff’s breach of contract claim involves the same factual dispute as the

  declaratory judgment claim, then the Plaintiff will be able to secure full, adequate and complete

  relief through the breach of contract claim and consequently the declaratory action must be

  dismissed.”) (citations and internal quotations omitted); Organo Gold Int’l, Inc. v. Aussie Rules

  Marine Servs., Ltd., --F. Supp. 3d--, No. 18-80758, 2019 WL 7371844, at *5 (S.D. Fla. Sept. 7,

  2019) (“Where . . . the declaratory judgment count would serve no useful purpose because the

  issues will be resolved by another claim, courts generally decline to entertain the declaratory

  judgment count.”) (citations omitted); Berkower v. USAA Casualty Ins. Co., No. 15-23947, 2016

  WL 4574919, at *5 (S.D. Fla. Sept. 1, 2016) (“By requesting a declaration with respect to the



  1
     The Court notes that Plaintiffs’ Response was filed 29 days after service of Defendant’s Motion and thus,
  in violation of Local Rule 7.1(c). On January 10, 2020, the Court entered an Order to Show Cause [ECF
  No. 6] requiring Plaintiffs to show good cause for their failure to timely file a response. Plaintiffs timely
  filed a Response to the Order to Show Cause [ECF No. 8] alleging excusable neglect for their failure to
  timely respond to the Motion. Plaintiffs’ Response was filed simultaneously with their Response to the
  Order to Show Cause.
                                                  Page 2 of 3
Case 0:19-cv-62994-RAR Document 10 Entered on FLSD Docket 01/24/2020 Page 3 of 3



  losses, costs, or expenses incurred as a result of the subject loss[,] . . . Plaintiffs are effectively

  seeking a judgment concerning the amount of damages—relief already fully accessible to

  Plaintiffs under their breach-of-contract claim.”) (citation and internal quotations omitted)

  (alteration in original) (emphasis in original).

         2.      Plaintiffs shall file an Amended Complaint on or before February 7, 2020.



         DONE AND ORDERED in Fort Lauderdale, Florida, this 24th day of January, 2020.




                                                             ______________________________
                                                             RODOLFO RUIZ
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 3 of 3
